DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Although prior art teaches a display system display system of a vehicle, said display system comprising: a display device disposed in a vehicle and operable to display heads up information for viewing by a driver of the vehicle; said display device comprising a mirror, a display screen and a cooling device; prior art fails to simultaneously teach wherein said cooling body comprises a backlight portion that is in thermal connection with said backlight and a heat dissipating portion disposed in a cooling housing; wherein said cooling housing has a passageway therethrough, and wherein said
heat dissipating portion of said cooling device is disposed in the passageway and said backlight portion of said cooling device is disposed outside of the passageway of said cooling housing; as claimed in claim 1; wherein said cooling device comprises a heat plate disposed in said cooling housing and in thermal connection with said cooling body; wherein said heat plate circumscribes at least a portion of an inner surface of said cooling housing in a zigzag configuration; and wherein said cooling device comprises a fan disposed in said cooling housing and circumscribed by said heat plate and a portion of said cooling body as claimed in claim 14; wherein said heat plate circumscribes at least a portion of an inner surface of said cooling housing in a zigzag configuration; wherein opposite ends of said heat plate are received in respective slots of said 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
16 February 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872